State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 9, 2015                       520351
________________________________

DANIEL J. WALDRON et al.,
                    Respondents,
      v
                                             MEMORANDUM AND ORDER
PATRICIA HOFFMAN,
                    Appellant.
________________________________


Calendar Date:    June 3, 2015

Before:    Peters, P.J., McCarthy, Egan Jr. and Rose, JJ.

                              __________


      Law Offices of Stephen A. Johnston, Plattsburgh (Stephen A.
Johnston of counsel), for appellant.

      Law Office of Andrew D. Brockway, Plattsburgh (Andrew D.
Brockway of counsel), for respondents.

                              __________


Rose, J.

      Appeal from an order of the Supreme Court (Ellis, J.),
entered July 3, 2014 in Clinton County, which granted plaintiffs'
motion for a preliminary injunction.

      The parties own adjoining parcels of real property, title
to which was once unified, located on a downtown commercial block
in the City of Plattsburgh, Clinton County. During demolition of
the building located on defendant's property, her contractor
broke an active sewer pipe that ran from plaintiffs' building
into the basement of defendant's building where it connected to
defendant's sewer pipe. Defendant's contractor reconnected
plaintiffs' pipe, but defendant informed plaintiffs that, as part
of her construction project, their pipe would be capped and they
would no longer be permitted to route their sewer line through
                              -2-                520351

defendant's property. Plaintiffs commenced this action seeking,
among other things, a declaration that they have a prescriptive
or implied easement for their sewer pipe on defendant's property
and, pending resolution of these issues, they moved for a
preliminary injunction. Supreme Court granted the motion and
defendant appeals.1

      "The purpose of a preliminary injunction is to maintain the
status quo and prevent the dissipation of property that could
render a judgment ineffectual" (Ruiz v Meloney, 26 AD3d 485, 486
[2006] [citation omitted]; see CPLR 6301). "The decision to
grant or deny a request for a preliminary injunction [is]
committed to the sound discretion of the trial court, [and] our
review is limited to whether Supreme Court has either exceeded or
abused its discretion as a matter of law" (Schulz v State of N.Y.
Exec., 108 AD3d 856, 857 [2013], lv dismissed 21 NY3d 1051 [2013]
[internal quotation marks and citation omitted]).

      Although plaintiffs' sewer pipe was clearly visible in
defendant's basement, defendant contends that plaintiffs cannot
establish an easement by prescription because the function of the
pipe was not obvious. However, the photographs and evidence in
the record make clear that the pipe entered defendant's building
from the direction of plaintiffs' adjacent building and had been
there for decades prior to the commencement of the action.
Without reaching a conclusion that plaintiffs will prevail by
establishing an easement by prescription or implication, there is
enough evidence in the record to demonstrate a likelihood of
success on the merits (see generally Cooperstown Capital, LLC v
Patton, 60 AD3d 1251, 1252-1253 [2009]; Karabatos v Hagopian, 39
AD3d 930, 931 [2007]).

      Certainly, any disruption to the status quo would render
plaintiffs' request for an easement ineffectual, and they have
made a plausible claim that if defendant were to unilaterally cut
off their residential and commercial tenants' access to the
sewer, the potential environmental impact, along with the damage


    1
        At oral argument, defendant's counsel advised that
defendant's construction project has since been completed.
                              -3-                  520351

to their reputations and the goodwill they have as landlords,
would not be ascertainable, precluding them from recovering full
relief (see Clayton v Whitton, 233 AD2d 828, 830 [1996]; Pyramid
Ctrs. & Co. v Sarwill Assoc., 186 AD2d 968, 969 [1992]; Picotte
Realty v Gallery of Homes, 66 AD2d 978, 979 [1978]). Weighing
the harm to plaintiffs against defendant's aversion to having her
neighbor's sewage running through a pipe in the basement of her
building, we are unpersuaded that Supreme Court abused its
discretion in concluding that plaintiffs established a balancing
of the equities in their favor (see Confidential Brokerage
Servs., Inc. v Confidential Planning Corp., 85 AD3d 1268, 1269-
1270 [2011]; Pyramid Ctrs. & Co. v Sarwill Assoc., 186 AD2d at
969).

     Peters, P.J., McCarthy and Egan Jr., JJ., concur.



     ORDERED that the order is affirmed, with costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court